DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 11/09/2022.

Response to Amendment
The amendment filed 11/09/2022 is being entered. Claims 1-5 and 8-9 are pending. Claim 1 is amended. Claim 7 is cancelled. Claims 10-19 are withdrawn. The amendment overcomes the 35 U.S.C. 102(a)(2) rejection to claims 1-5 and 8-9. However, after a further search of the amendment and consideration, the claims now stand rejected under 35 U.S.C. 103. 

Claim Objections
Claims 8-9 are objected to because of the following informalities:  The claims depend from claim 7. Claim 7 is cancelled.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2021/0383133 A1) hereinafter Wang in view of Tascione et al. (U.S. Publication No. 2018/0088584 A1) hereinafter Tascione.

Regarding claim 1, Wang discloses an automotive sensor integration module comprising:
a plurality of sensors configured to detect an object outside a vehicle [see Figure 7 below and see Paragraph 0091 - discusses a plurality of sensors (710A, 720A-720Z), and see Paragraphs 0045-0046 – discusses that the perception system (sensors 115) is used to determine objects]; and 
a signal processor configured to output, as sensing data, a plurality of pieces of detection data output from the plurality of sensors according to any one among the plurality of pieces of detection data at a substantially same timing based on a priority signal [see Figure 7 below - depicts a synchronization module 519, and see Paragraph 0091 - discusses that the synchronization module 519 synchronizes the data acquisition times of the plurality of sensors based on the data of the lead sensor (priority signal), and see Paragraph 0107 - discusses that the data acquired by a lead sensor is synchronized at the same time of data captured by one or more follower sensors, the time to synchronized is determined based on the characteristics of the sensors, the sensor data is correlated once it is synchronized, see Paragraph 0083 – discusses that synchronization module is coupled to the sensors through a sensor interface 504] 

    PNG
    media_image1.png
    437
    624
    media_image1.png
    Greyscale

Figure 7 of Wang

or output, as the sensing data, the plurality of pieces detection data according to an external pulse at a substantially same timing [see Figure 6B below and see Paragraphs 0075-0078 - discusses using a GPS sensor (receives external signal from satellite) to determine a time for the sensor unit 500 (comprising synchronization module 519) to use as reference timer when performing synchronization of the sensors], 

    PNG
    media_image2.png
    171
    706
    media_image2.png
    Greyscale

Figure 6B of Wang
an interface unit configured to:
receive the plurality of pieces of detection data output from the plurality of sensors [see Figure 5 below – depicts the interface unit 504 receiving sensor data 510]; 

    PNG
    media_image3.png
    426
    707
    media_image3.png
    Greyscale

Figure 5 of Wang

	wherein the plurality of sensors are different in an output data format [see Paragraph 0083 - discusses that the sensors for the synchronization module 519 include cameras, lidars, and radars, the output of LIDAR data (LAS) has a different format than the output of camera data (JPEG)].

However, Wang fails to disclose:
an interface unit configured to:
convert formats of the plurality of pieces of detection data into a preset data format; and 
deliver the format-converted data to the signal processor; and
the signal processor receives and stores the format-converted data and simultaneously outputs the format-converted data on the basis of the sensing period of one among the plurality of sensors or the external pulse.

Tascione discloses:
an interface unit [see Figure 1 below – controller 110, and see Paragraph 0024 – discusses that a sensor interface receives and formats the sensor data – controller 110 is referred to as a sensor interface] configured to:

    PNG
    media_image4.png
    223
    398
    media_image4.png
    Greyscale

Figure 1 of Tascione

receive a plurality of pieces of detection data output from a plurality of sensors [see Paragraph 0039 - discusses the controller 110 receives sensor data from sensor apparatuses (camera and laser range finder (LIDAR))];
convert formats of the plurality of pieces of detection data into a preset data format [see Paragraph 0043 - discusses that the controller 110 converts the sensor data 111-113 to a format (CS sensor data 117/214)]; and 
deliver the format-converted data to a signal processor [see Paragraph 0045 - discusses a system controller 120 (sensor mapping logic 122) receives CS sensor data (format converted data) 117/214 from multiple sensor apparatuses];
wherein the plurality of sensors are different in see Paragraph 0039 - sensor apparatuses (camera and laser range finder) the output of LIDAR data (LAS) has a different format than the output of camera data (JPEG)]; and
the signal processor receives [see Paragraph 0045 - discusses that CS sensor data (format converted data) is received in a system controller 120] and stores the format-converted data [see Paragraph 0045 - the CS sensor data (format converted data) is mapped (stored) in a sensor model 125 (see Paragraph 0046 - discusses that the sensor model 125 uses data from different types of sensors (camera, laser rangefinder) to create a sensor model 125) in the system controller 120] and simultaneously outputs the format-converted data [see Paragraph 0045 - discusses that the sensor model 125 (combined format converted data) is output for vehicle control - the system controller 120 performs these functions (simultaneously) of receive and store (map) and output – data is combined so the data is output at the same time, or simultaneously] on the basis of see Paragraph 0051 - discusses that a clock generator generates 210/124 a local clock signal 214/126 using an external signal (from GPS), see Paragraph 0043 – discusses that the data being converted is clock synchronized based on the local clock signal 126].

Tascione suggests that by combining data from multiple sensor sources (LIDAR, camera – in the converted data format) of a vehicle (via a single processor), a more detailed description of an environment is determined so that the vehicle effectively navigates through the environment [see Paragraph 0045].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the automotive sensor integration module as taught by Wang to include an interface unit for format data conversion and to modify the signal processor to include the function of receiving the format data conversion data, storing and outputting the data as taught by Tascione in order to effectively navigate a vehicle through an environment using a detailed description of the environment (LIDAR, camera – in the converted data format) [Tascione, see Paragraph 0045].

Regarding claim 2, Wang and Tascione disclose the invention with respect to claim 1. Wang further discloses wherein the signal processor generates a synchronization pulse according to the any one piece of detection data [see Paragraph 0091 - discusses that the synchronization module 519 synchronizes the data of the plurality of sensors based on the data acquisition characteristics of the plurality of sensors based on detecting an object, and see Paragraph 0117 – discusses a verification module that allows synchronization when it is determined a sensor is properly operating (see Paragraph 0122 – discusses determining whether the object is able to be detected during the verification)] or blocks the generation of the synchronization pulse based on the priority signal [see Paragraph 0117 - discusses that a verification module determines whether a sensor is operating properly, if it is not then an error message is sent, and see Paragraph 0149 - discusses that the verification module does not allow the sensor (lead sensor) to be properly synched with the other sensors (will not be able to get a synchronization signal from lead sensor = blocked signal), see Paragraph 0143 – discusses that if the timing for the sensor is not proper, then the sensor is not operating properly and not in acceptable levels of performance, then the synchronization of all the sensors will not occur, and therefore the synchronization is blocked].
	
	Regarding claim 3, Wang and Tascione disclose the invention with respect to claim 2. Wang further discloses wherein, in response to the priority signal being activated, the signal processor generates the synchronization pulse based on the any one piece of detection data [see Paragraph 0091 - discusses that the synchronization module 519 synchronizes the data of the plurality of sensors based on the data acquisition characteristics of the plurality of sensors during object detection, and see Paragraph 0149 - discusses allowing synchronization of the sensors if verification of the sensor data is verified (see Paragraph 0122 – discusses determining whether the object is able to be detected during the verification)] and, in response to the priority signal being deactivated, the signal processor blocks the generation of the synchronization pulse [see Paragraph 0149 - discusses that the verification module does not allow the sensor (lead sensor) to be properly synched with the other sensors (will not be able to get a synchronization signal from lead sensor = blocked signal)], if the priority signal is deactivated [see Paragraph 0149 - discusses that the verification module does not allow the sensor (lead sensor/ priority signal) to be properly synched with the other sensors (replace defective sensor) when the timing for the lead sensor is not within threshold(s) (see Paragraph 0143)].

	Regarding claim 4, Wang and Tascione disclose the invention with respect to claim 3. Wang further discloses wherein, in response to the priority signal being activated, the signal processor generates the synchronization pulse based on the any one piece of detection data [see Paragraph 0091 - discusses that the synchronization module 519 synchronizes the data of the plurality of sensors, see Paragraph 0117 – discusses a verification module that allows synchronization when it is determined a sensor is properly operating (see Paragraph 0122 – discusses determining whether the object is able to be detected during the verification)] and outputs, as the sensing data, the plurality of pieces of detection data based on the synchronization pulse [see Paragraph 0123 - discusses correlating the sensor data, after synching, to detect objects, vehicles, etc.].

Regarding claim 5, Wang and Tascione disclose the invention with respect to claim 4. Wang further discloses wherein, in response to the priority signal being deactivated, the plurality of pieces of detection data are output as the sensing data based on the external pulse [see Paragraph 0149 - discusses that the verification module does not allow the sensor (lead sensor) to be properly synched with the other sensors (replace defective sensor), the follower sensors data that is verified is output when the sensors are determined to be operating properly based on the external signal (GPS signal) (all sensors are not synchronized because lead sensor is not operating properly)].

Regarding claim 8, Wang and Tascione disclose the invention with respect to claim 7. Wang further discloses wherein the plurality of sensors, the interface unit, and the signal processing unit are mounted in at least one circuit board [see Figure 10A below - depicts a sensor unit 500 (comprising the synchronization module 519, sensor interface 501/504), the sensors 510 are connected to the sensor unit 500, and see Paragraph 0067 – discusses the sensor unit 500 (which are connected with sensors 510) is implemented on a FPGA device (circuit board)]. 

    PNG
    media_image5.png
    223
    445
    media_image5.png
    Greyscale

Figure 10A of Wang

Regarding claim 9, Wang and Tascione disclose the invention with respect to claim 8. Wang further discloses wherein the plurality of sensors comprise at least one optical camera, at least one infrared camera, at least one radar, and at least one lidar [see Paragraph 0083 - discusses that the sensors for the synchronization module 519 include camera, lidar, and radars, and see Paragraph 0124 – discusses an infrared sensor].
	
Response to Arguments
Applicants’ arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665